Citation Nr: 0632444	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  99-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chest 
pain.

3.  Entitlement to service connection for chest pain as due 
to an undiagnosed illness.

4.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder as 
due to an undiagnosed illness.

6.  Entitlement to service connection for concentration 
problems as due to an undiagnosed illness.

7.  Entitlement to service connection for multiple joint pain 
as due to an undiagnosed illness.

8.  Entitlement to service connection for an abnormal white 
blood cell count as due to an undiagnosed illness.

9.  Entitlement to an increased rating for service-connected 
sinusitis, postoperative, with polypoid cyst of the left 
maxillary sinus, currently evaluated as 10 percent disabling.

10.  Entitlement to a compensable (initial) rating for 
service-connected kidney stones.

11.  Entitlement to an increased rating for service-connected 
pustular psoriasis, dermatitis, currently evaluated as 50 
percent disabling prior to August 30, 2002 and 60 percent 
disabling beginning August 30, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The veteran had active service from July 1980 to November 
1980 and February 1984 to October 1994.  He also had 
additional service in the Air National Guard of Kentucky.   

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of April 2004.  This matter was 
originally on appeal from April 1998 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Louisville, Kentucky.

In the December 2003 Informal Hearing Presentation, the 
veteran's authorized representative requested that this 
document be considered an informal claim of entitlement to 
service connection for diabetes mellitus as secondary to 
medications used for the veteran's service-connected 
disabilities and entitlement to service connection for 
bleeding from the rectum to include as due to an undiagnosed 
illness, as well as entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  The authorized representative also queried as 
to why the 20 percent evaluation for service-connected 
chronic urticaria with vasculitis was dropped from the August 
2002 rating sheet (and subsequent rating sheets).  These 
matters are referred to the RO/ Appeals Management Center 
(AMC) for appropriate action.   

In a December 2005 rating decision, the RO granted service 
connection for major depression with intermittent psychotic 
features with post-traumatic stress disorder.  Accordingly, 
there remain no allegations of errors of fact or law for 
appellate consideration on this issue.

According to a notation on the May 1999 Statement of the Case 
(SOC), the veteran withdrew his claim for service connection 
of peritonsillar abscess. 

The issues of entitlement to an increased rating for service-
connected sinusitis, postoperative, with polypoid cyst of the 
left maxillary sinus, and a compensable (initial) rating for 
service-connected kidney stones are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC, in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By an unappealed July 1995 rating decision, the RO denied 
service connection for an eye disorder and chest pain.  

3.  Some evidence received subsequent to the July 1995 RO 
decision is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
that in connection with the evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection of an 
eye disorder and chest pain.

4.  The evidence of record fails to show that the veteran 
exhibits objective indications of a qualifying chronic 
disability manifested by chest pain under 38 C.F.R. § 3.317.

5.  Essentially unexplained complaints of fatigue have 
persisted since service.

6.  The evidence of record fails to show that the veteran 
exhibits objective indications of a qualifying chronic 
disability manifested by sleep disturbances and concentration 
problems under 38 C.F.R. § 3.317 or other sleep and 
concentration disorders related to his service that are 
separate and distinct from the sleep disturbances and 
concentration problems associated with his service-connected 
major depression and post-traumatic stress disorder; the 
evidence shows that the veteran's currently diagnosed 
obstructive sleep apnea did not manifest during active 
service. 

7.  The evidence of record fails to show that the veteran 
exhibits objective indications of a qualifying chronic 
disability manifested by multiple joint pain under 38 C.F.R. 
§ 3.317 or multiple joint pain as the result of another 
incident of his military service.  

8.  The evidence of record fails to show that the veteran 
exhibits objective indications of a qualifying chronic 
disability manifested by an abnormal white blood cell count 
under 38 C.F.R. § 3.317, or chronic disabling impairment 
associated with the abnormal white blood cell that is subject 
to service connection.  

9.  The medical evidence of record shows that the veteran's 
pustular psoriasis, dermatitis does not predominantly affect 
his face and that no prescribed systemic manifestations are 
associated with this skin disability; the disability picture 
caused by the skin disorder is not so unusual as to render 
the application of the regular schedular rating provisions 
impractical.


CONCLUSIONS OF LAW

1.  The July 1995 RO rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).  

2.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for an eye disorder is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (1995); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.159 (2006).  

3.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for chest pain is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (1995); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.159 (2006).  

4.  Chest pain is not due or presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).

5.  Fatigue is due to an undiagnosed illness as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2006).

6.  A sleep disorder was not incurred in or aggravated by 
active service, and is not due or presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
U.S.C.A.    §§ 1110, 1117, 1118, 1131, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R.    §§ 3.159, 3.303, 3.317 (2006).

7.  Concentration problems were not incurred in or aggravated 
by active service, and are not due or presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R.    §§ 3.159, 3.303, 3.317 (2006).

8.  Multiple joint pain was not incurred in or aggravated by 
active service, and is not due or presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
U.S.C.A.     §§ 1110, 1117, 1118, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R.     §§ 3.159, 3.303, 3.317 
(2006).

9.  An abnormal white blood cell count was not incurred in or 
aggravated by active service, and is not due or presumed due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2006).

10.  The schedular criteria for an increased rating in excess 
of 50 percent for service-connected pustular psoriasis, 
dermatitis have not been met or approximated under the old 
and new schedules for evaluating skin disorders prior to 
August 30, 2002; and the criteria for an extraschedular 
rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 4.27, 
4.118, Diagnostic Code 7806 (2006).

11.  The schedular criteria for an increased rating in excess 
of 60 percent for service-connected pustular psoriasis, 
dermatitis have not been met or approximated under the old 
and new schedule for evaluating skin disorders beginning 
August 30, 2002; and the criteria for an extraschedular 
rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 4.27, 
4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in April 2004, the 
AMC advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits including the necessary evidence to establish 
service connection for a disability based on service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The VCAA notice advised the veteran that to establish 
entitlement to an increased disability evaluation, the 
evidence must show that the disability became worse or 
increased in severity.  The VCAA notice did not advise the 
veteran of the evidence necessary to reopen his previously 
disallowed eye and chest pain claims.  Nonetheless, the 
veteran is not prejudiced by this omission as the Board 
decides to reopen the claims.  Lastly, the VCCA notice 
specifically requested that the veteran provide any evidence 
in his possession that pertained to all of the appealed 
issues in accordance with 38 C.F.R. § 3.159(b)(1) (2006). 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decisions were 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Given that notice was not mandated at 
the time of the initial AOJ decisions, it was not error to 
furnish the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the express requirements 
of the law as found by the Court in Pelegrini II.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The AMC furnished the veteran with 
remedial notice as to these latter elements in correspondence 
dated in March 2006.  Therein, the AMC explained how VA 
determines the disability rating and effective date for a 
service-connected disability.  The AMC further explained what 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

The Board further observes that the RO or AMC also provided 
the veteran with a copy of the April 1998 rating decision, 
January 1999 rating decision, May 1999 Statement of the Case 
(SOC), June 2000 Supplemental Statement of the Case (SSOC), 
August 2002 rating decision, August 2002 SSOC, October 2004 
SSOC, September 2005 SSOC, December 2005 rating decision, and 
December 2005 SSOC, which included a discussion of the facts 
of the claims, the laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The Board notes that the rating 
criteria for evaluating skin disorders were changed, 
effective August 30, 2002.  Amendment to Part 4, Schedule for 
Rating Disabilities, 67 Fed. Reg. 49,590-49,599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7833 (2003-2004)).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The October 2004 SSOC shows 
that the AMC considered the veteran's skin disability under 
the amended rating schedule.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  In so concluding, the Board also finds that the 
April 2004 Remand instruction directing the AMC to ensure 
that all notification required by 38 U.S.C.A. § 5103(a) is 
fully complied with has been satisfied.  The Board further 
finds that the requirements under the law as pertains to new 
and material evidence claims have been met.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in April 1995, September 
1995, March 1996, and May 2002.  The RO afforded the veteran 
a local hearing before a hearing officer in April 2000.  The 
RO and AMC obtained VA treatment records.  The veteran has 
not made the RO, AMC, or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  In addition, the Board finds that 
the AMC complied with the Board's April 2004 Remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Board will proceed with appellate review.     


II.       New and Material Evidence- Eye Disorder

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002).  At the time the veteran 
filed his claim for compensation benefits in 1996, "new and 
material evidence" was defined as evidence not previously 
submitted which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1995).  
Case law further provided that a determination had to be made 
as to whether there was a reasonable possibility that the 
newly submitted evidence, when viewed in the context of all 
the evidence, both new and old, would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. 
West, however, the United States Court of Appeals for the 
Federal Circuit overruled the "reasonable possibility" test 
enunciated in Colvin.  155 F.3d 1356 (Fed. Cir. 1998). The 
Federal Circuit maintained that the veteran need only present 
new and material evidence that ought to be considered in 
order to fairly decide the merits of the claim.  Thereafter, 
the definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002-2005).  
This most recent change in the law only pertains to claims 
filed on or after August 29, 2001.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Accordingly, the old definition 
of "new and material evidence" under the Hodge standard is 
applicable to the veteran's claim.

A review of the claims file reveals that the veteran's 
original claim for service connection of an eye disorder was 
denied by the RO in a July 1995 rating decision on the basis 
that there was no record of an eye condition that was chronic 
and subject to service connection.  In a letter dated in July 
1995, the RO advised the veteran of the denial of service 
connection and enclosed VA Form 4107, which explained the 
veteran's procedural and appeal rights.  The veteran, 
however, did not appeal the decision and it became final in 
July 1996.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1994).  

Evidence associated with the claims file prior to the July 
1995 RO rating decision follows.

The service enlistment examination report dated in March 1980 
noted that the veteran had defective near vision bilaterally.  
His distant vision was 20/20 bilaterally.  Thereafter, 
however, the veteran's visual acuity was reported as 20/20 or 
better for both near and distant vision bilaterally.  A 
December 1991 record showed that the veteran's complaints 
included sore eyes.  The examiner noted an assessment of 
upper respiratory infection.  A January 1993 record noted 
that the veteran complained of swelling of the right eye in 
connection with his hives.  The examiner noted an assessment 
of "urticarial [illegible]."  A September 1993 record noted 
that the veteran had swelling over his right eye.  The 
examiner noted an assessment of allergic urticaria, suspect 
nickel allergy.  An October 1993 record showed that the 
veteran complained of tearing of the eyes in association with 
his headaches.  The examiner noted an assessment of status-
post headaches, possible migraine.  A November 1993 noted 
that the veteran had an allergic reaction around his eyes.  
The April 1994 separation examination report showed that the 
veteran's visual acuity was not measured.  No eye disorder 
was identified.  On the Report of Medical History dated in 
April 1994, the veteran reported a positive response to the 
question of whether he ever had or had now eye trouble.  An 
attached record showed that the veteran reported that he had 
worn glasses since 1984 for eye strain.  It was noted that no 
complications and no sequelae were associated with this 
problem.  

An April 1995 VA general examination report showed that the 
veteran complained of eye strain that consisted of a 
"tiredness of the eyes" after working on the computer or 
driving for an extended period.  The physical examination 
revealed that the veteran's eyes were within normal limits.  
The examiner noted a diagnosis of history of eye fatigue.  

Evidence associated with the claims file after the July 1995 
RO rating decision follows.

The September 1995 Persian Gulf War examination report noted 
that the veteran's eye examination revealed 20/20 vision 
without correction.  VA treatment records dated beginning in 
September 1995 included a February 1996 record that showed 
that the veteran complained of blurred vision in connection 
with his complaints of headaches.  A March 1996 VA general 
examination report similarly showed that the veteran 
complained of visual changes of blurriness and diplopia in 
association with his headaches.  No eye disorder was 
diagnosed at any of the foregoing examinations. 

At the April 2000 RO hearing, the veteran testified that he 
had eye stress and strain from performing computer work.  He 
claimed he was prescribed glasses twice during service.  He 
indicated that since he no longer worked he did not have that 
particular problem and then later asserted that the described 
problem had become tolerable.  

VA treatment records dated through October 2005 further 
showed that in May 2001, the veteran complained of redness, 
draining, and burning in his right eye that had been present 
for the past two days.  After a physical examination, the 
examiner noted an assessment of bilateral conjunctivitis.  An 
August 2001 record showed that the veteran complained of 
headaches that throbbed in the occipital area and spread to 
the frontal area bilaterally.  A March 2002 record noted that 
the veteran's service-connected urticarial vasculitis 
sometimes involved his eyes.  The examiner noted diagnoses of 
blepharitis and glaucoma suspect.  

The May 2002 VA examination report showed that the examiner 
reported on the March 2002 findings noted above.  The 
physical examination revealed best corrected visual acuity 
with the veteran's present prescription was 20/20 in each eye 
at both distance and near.  The examination also revealed 
blepharitis of both eyes.  The examiner provided the 
following diagnoses:  blepharitis; glaucoma suspect, based on 
the appearance of his optic nerves; borderline non-insulin 
dependent diabetes mellitus, but no background diabetic 
retinopathy on current exam; and refractive error.   

The Board finds that of the evidence submitted after the July 
1995 rating decision, VA treatment records dated in May 2001 
and March 2002 and the May 2002 VA examination report 
constitute new and material evidence as they bear directly 
and substantially on the question of whether a current 
chronic eye disability exists.  At the time of the prior July 
1995 rating decision, no current eye disorder was shown on 
examination.  Therefore, the Board finds that the new 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim.  Accordingly, having 
determined that new and material evidence has been submitted, 
the claim is reopened.  The Board, however, find that 
additional development is necessary prior to considering the 
claim on the merits.  





III.     New and Material Evidence- Chest Pain

A review of the claims file reveals that the veteran's 
original claim for service connection of chest pain was 
denied by the RO in a July 1995 rating decision on the basis 
that while there was a record of treatment in service for 
chest pain, no permanent residual or chronic disability 
subject to service connection was shown by the evidence.  In 
a letter dated in July 1995, the RO advised the veteran of 
the denial of service connection and enclosed VA Form 4107, 
which explained the veteran's procedural and appeal rights.  
The veteran, however, did not appeal the decision and it 
became final in July 1996.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  In an 
April 1998 rating decision, the RO denied service connection 
for chest pain in part because the treatment shown in service 
was considered to have been acute and transitory that 
resolved without residuals.  In the appealed January 1999 
rating decision, the RO continued the denial.  As the 
veteran's Notice of Disagreement was received within one year 
of the April 1998 rating decision, that decision is not final 
as to this issue.  Therefore, the Board is to consider any 
evidence submitted since the last final denial rendered in 
July 1995 in the determination of whether new and material 
has been submitted. 

Evidence associated with the claims file prior to the July 
1995 RO rating decision.

The service medical records showed that the veteran presented 
in the emergency room in December 1986 with complaints of 
sharp pain in his right chest that went down into his right 
arm and traveled over to the left side.  The examiner noted 
an assessment of musculoskeletal pain.  A July 1989 record 
showed that the veteran reported a history of intermittent 
substernal chest discomfort tightness that lasted one and 
one-half minute.  The veteran reported that the discomfort 
occurred five to six times per year with the last episode two 
weeks ago and prior to that, six months ago.  The examiner 
noted that the electrocardiogram (ECG) was normal.  The 
examiner noted an assessment of nonspecific chest pain.  The 
examiner commented that from the veteran's description, the 
problem did not sound cardiac in nature.  The April 1994 
separation examination report showed that no disorder 
manifested by chest pain was identified.  On the Report of 
Medical History dated in April 1994, the veteran reported a 
positive response to the question of whether he ever had or 
had now pain or pressure in his chest.  A May 1994 radiologic 
consultation request/report noted that the chest x-ray was 
normal.  In an attachment to the Report of Medical History, 
it was noted that the veteran complained of the existence of 
pain and pressure in his chest since February 1994.  It was 
further noted that the veteran did not seek treatment and 
that there were no complications or sequelae.

An April 1995 VA general examination report showed that the 
veteran complained of a "sharp grabbing chest pain" in his 
left anterior chest area.  He reported that he had had chest 
x-rays and ECGs that revealed no heart problems.  He 
indicated that he had no chest pain for two months.  The 
examiner noted a diagnosis of atypical chest pain.  

Evidence associated with the claims file after the July 1995 
RO rating decision.

VA treatment records dated beginning in April 1995 include a 
September 1995 record that noted that the veteran complained 
of atypical chest pain, sharp in nature, and not exertion 
related.  It was noted that the ECG and chest x-ray were 
normal.  September 1995 and October 1996 radiograph reports 
noted that x-rays of the veteran's chest were normal.  A 
January 1998 radiology report noted an impression of 
resolving right upper lobe air space disease and some 
continued prominence of the right hilum.  A January 1998 lab 
report noted that test results revealed mycoplasma.  A 
January 1998 record noted that the veteran's complaints 
included right-sided chest pain.  The examiner noted 
assessments of left upper lobe pneumonia and right-sided 
pleuritic chest pain.  The examiner added that it was 
probably pleuritis.  A February 1998 VA radiographic report 
noted an impression of chronic changes noted in both lungs.  
A June 1998 radiographic report noted that a February 1998 
study revealed no radiographic evidence of an acute process 
in the chest.  

At the April 2000 RO hearing, the veteran testified that his 
chest pain occurred with or without stressful activities.  

VA treatment records dated through October 2005 showed that 
the veteran denied that he had chest pain in February and May 
2002.

The May 2002 VA heart examination report noted that the 
examiner reviewed the veteran's medical records.  The veteran 
complained of chest pain since the "1990s" and reported 
that past work-ups were negative.  He indicated that the last 
time he had chest pain was about two nights ago, and that the 
pain would occur about two or three times a month.  He had no 
known diagnosis and no associated symptoms.  The examiner 
noted an impression of chest pain, non-cardiac and normal 
exercise ECG.  The examiner added that there was no cardiac 
disability found.  The examiner further commented that the 
veteran had a history of gastritis, which he noted might 
account for his intermittent chest pain.  The examiner noted 
that the veteran's symptoms would likely improve if he 
stopped smoking.  

The Board finds that of the evidence submitted after the July 
1995 rating decision, the May 2002 VA examination report 
constitutes new and material evidence as it bears directly 
and substantially on the question of whether the veteran's 
reported chest pain might be related to his service-connected 
gastroenteritis with duodenitis.  At the time of the prior 
July 1995 rating decision, the evidence failed to show a 
diagnosed or identifiable underlying malady or condition for 
the veteran's reported chest pain.  Therefore, the Board 
finds that the new evidence is significant enough and must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened.  The Board, 
however, finds that additional development is necessary prior 
to considering the claim on the merits.  


IV.     Service Connection for Chest Pain as Due to an 
Undiagnosed Illness

The Board incorporates by reference the discussion of medical 
evidence in Part III. 

In addition, the Board notes that the DD Form 214 shows that 
the veteran served in the Operation Desert Shield/Storm area 
of responsibility from October 30, 1991 to January 9, 1992.  

In a letter, it was noted that the results of the veteran's 
Persian Gulf examination and laboratory tests suggested that 
he had no reason at that time to be concerned about adverse 
health effects resulting from his service in the Persian 
Gulf.   

The May 2002 VA heart examination report also showed that the 
examiner reported that there was no evidence of an 
undiagnosed illness.  

Under 38 C.F.R. § 3.317 (2006), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i) (2006).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2006).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2006).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(4) (2006).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2006).  

The veteran does not exhibit objective indications of a 
qualifying chronic disability manifested by chest pain 
according to the May 2002 VA examiner.  As for the veteran's 
opinion on the cause of his chest pain, the Board notes that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not a medical expert, his assertion that a 
relationship exists between his chest pain and his military 
service cannot constitute competent evidence of such a 
relationship.  
As the evidence does not show a chronic disability resulting 
from an undiagnosed illness, service connection for chest 
pain as due to an undiagnosed illness is not warranted. 


V.      Service Connection for Fatigue as Due to an 
Undiagnosed Illness

The service medical records showed that the veteran presented 
in the clinic in February 1994 with complaints that included 
"tiredness" and drowsiness.  On an undated annual medical 
certificate the veteran reported that he had "chronic 
fatigue."  The veteran further reported that his last 
military physical exam was in 1994.  

An April 1995 record (in connection with the CCEP 
[Comprehensive Clinical Evaluation Program]) showed that the 
veteran complained of fatigue.  The examiner noted an 
assessment of fatigue/sleep disturbance likely secondary to 
sleep disturbance and possible mild depression versus other 
disturbance.    

VA treatment records dated beginning in April 1995 include a 
September 1995 VA record that noted that the veteran had 
difficulty sleeping with chronic fatigue.  

A March 1996 VA general examination report showed that the 
veteran complained of sleep disturbances.  He reported that 
upon arising in the morning, he did not feel rested and had 
fatigue all day.  The examiner diagnosed insomnia.  

VA treatment records dated in April 1997 and July 1997 showed 
that the veteran's complaints continued to include chronic 
fatigue.   

At the April 2000 RO hearing, the veteran testified that he 
had received conflicting advise as to the etiology of his 
fatigue; he was told it was of either physical or mental 
origin.  He maintained that he first noticed a problem with 
fatigue in the winter of 1992. The veteran's wife affirmed 
that she and the veteran were married "about 1984" and that 
she had known the veteran since 1982.  She testified that the 
veteran sought treatment for his fatigue during service.  The 
representative maintained that consideration should be made 
for direct service connection rather than on the basis of an 
undiagnosed illness "on this particular issue."  

Records from Caritas Peace Center dated from November 2000 to 
April 2001 noted the veteran's history of complaints of 
fatigue.  

VA treatment records dated through October 2005 show that in 
July 2001 and August 2001, the veteran's complaints continued 
to include fatigue.  In February 2002 and May 2002 it was 
noted that the veteran reported "[n]o new fatigue."  

Fatigue is considered a sign or symptom that may be a 
manifestation of an undiagnosed illness.  His complaints of 
these symptoms extend back to service.  The"fatigue" has 
not been unequivocally linked to a recognized disease or 
disorder.  Moreover, no opinion exists which excludes Persian 
Gulf environmental factors as  a causative explanation.  
Accordingly, with resolution of reasonable doubt, the 
veteran's fatigue is probably the result of an undiagnosed 
illness.
.  


VI.     Service Connection for Sleep Disorder and 
Concentration Problems as due to 
           an Undiagnosed Illness

The service medical records included the separation Report of 
Medical History dated in April 1994, in which the veteran 
reported a positive response to the question of whether he 
ever had or had now frequent trouble sleeping.  In an 
attachment to the Report of Medical History, it was noted 
that the veteran complained of constant trouble sleeping that 
had been present for the past three years.  It was further 
noted that the etiology was unknown.

An April 1995 VA record (in connection with the CCEP 
evaluation) showed that the veteran complained of sleep 
disturbances.  The examiner noted an assessment of 
fatigue/sleep disturbance likely secondary to sleep 
disturbance and possible mild depression versus other 
disturbance.  An April 1995 consultation report noted that 
the veteran's complaints included decreased sleep.  The 
consultant noted an assessment of depression, in remission.  

A July 1995 follow-up to the CCEP noted that a sleep study 
was done to rule out sleep apnea, and it was noted as normal.  
Dr. D.B. commented that from his discussion with the veteran, 
he thought that many of the veteran's symptoms related to his 
depression, including his sleep problem.  

A September 1995 VA record noted that the veteran had a 
sleeping disorder.  The examiner noted that he suspected that 
the veteran had depression and referred the veteran for 
further evaluation.  

A March 1996 VA general examination report showed that the 
veteran reported a history of sleeping problems since 1992.  
The examiner diagnosed insomnia.  

In a statement, the veteran's wife reported that the veteran 
had problems concentrating.

An October 1997 VA record showed that the veteran was 
referred for a sleep study for sleep apnea.  

A January 1998 narrative summary noted that the veteran's 
multiple medical problems had made a Medical Evaluation Board 
necessary.  It was noted that the veteran suffered from a 
sleep disorder.  A January 1998 VA record showed that the 
veteran complained of excessive daytime sleepiness, heavy 
snoring, and "tiredness."  The examiner noted an assessment 
of symptoms suggestive of possible obstructive sleep apnea.  
An April 1998 VA record noted that a March 1998 study 
revealed sleep apnea/hypopnea syndrome with frequent apneas 
as well as obstructive apneas.  

At the April 2000 RO hearing, the veteran testified that he 
first noticed his sleep problems and concentration problems 
towards the end of 1992.  He claimed he was diagnosed with 
sleep apnea.  He reported that he had symptoms of loud 
snoring while on active duty.  The veteran's wife affirmed 
that the veteran had had sleep problems (snoring) since his 
discharge from service.  

VA treatment records dated through October 2005 include an 
October/November 2000 VA inpatient psychiatric treatment 
record that noted that the veteran complained of sleep 
difficulty in connection with frequent nightmares.  An April 
2001 record continued to note that the veteran had 
obstructive sleep apnea and that he was on CPAP [continuous 
positive airway pressure].  

Records from Caritas Peace Center dated from November 2000 to 
April 2001 noted the veteran's history of complaints of 
decreased sleep and insomnia as well as sleep apnea.  

The November 2005 VA PTSD examination report showed that the 
veteran reported and the examiner agreed that symptoms of his 
PTSD included sleep disturbances and problems with his 
concentration.  

The evidence of record fails to show that the veteran 
exhibits objective indications of a qualifying chronic 
disability manifested by sleep disturbances and problems with 
his concentration that are separate and distinct from the 
sleep and concentration problems associated with his 
obstructive sleep apnea and service-connected major 
depression and PTSD.  Indeed, under the General Rating 
Formula for Mental Disorders, VA recognizes that chronic 
sleep impairment and problems with thought processes may be 
symptoms of psychotic, cognitive, anxiety, and mood 
disorders.  38 C.F.R. § 4.130 (2006).  As noted above, the 
veteran is not competent to render an opinion on the question 
of whether a qualifying chronic disability exists.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-
95.  Therefore, in the absence of objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification of a 
medically unexplained sleep and concentration disorder 
separate and distinct from the veteran's complaints of sleep 
disturbances and problems with concentration associated with 
his obstructive sleep apnea and service-connected psychiatric 
disability, service connection for a sleep disorder and 
concentration problems as presumed due to an undiagnosed 
illness is not warranted. 

For the same reasons (no current disability distinguishable 
from the symptoms associated with the service-connected 
psychiatric disability), service connection for concentration 
problems is also not warranted on a direct basis.  As for the 
veteran's currently diagnosed obstructive sleep apnea, this 
disorder did not manifest until 1997, after the veteran's 
discharge from active military service.  Therefore, service 
connection for a sleep disorder is not warranted on a direct 
basis. 


VII.   Service Connection for Multiple Joint Pain as Due to 
an Undiagnosed Illness

The service medical records include the March 1980 enlistment 
Report of Medical History that showed that the veteran 
complained of a history of right hip joint pain due to 
tendonitis in 1979, but it "cleared up."  The veteran also 
reported that he pulled a ligament in his left shoulder in 
1975.  An April 1980 record noted that the veteran complained 
of pain in the low part of his back.  The assessment was 
muscle strain.  The veteran pulled a right thigh muscle in 
August 1987.  A May 1989 record noted that the veteran 
complained of the onset of neck stiffness not associated with 
any injury.  He denied that he had chronic neck problems.  
The examiner noted an assessment of cervical strain.  A 
December 1991 record showed that the veteran complained of 
body aches and cold symptoms, and the examiner noted an 
assessment of upper respiratory infection.  A March 1994 
record noted that the veteran's complaints included myalgias.  
The examiner noted an assessment of viral pharyngitis.  On an 
undated annual medical certificate the veteran reported that 
he had "degenerative arthritis."  The veteran reported that 
his last military physical exam was in 1994.  On the Report 
of Medical History dated in April 1994, the veteran reported 
a positive response to the question of whether he ever had or 
had now swollen or painful joints and cramps in his legs.

A CCEP report dated in April 1995 noted that the examination 
revealed malalignment of the cervical spine, positive 
tenderness of the right sacro-iliac joint, and decreased 
range of motion of the spine in all directions.  On the April 
1995 Report of Medical History, the veteran answered in the 
affirmative to the question of whether he ever had or had now 
swollen or painful joints and cramps in his legs.  An April 
1995 record (in connection with the CCEP report) showed that 
the veteran complained of joint pain and occasional muscle 
ache of the lower back, elbows, and wrists.  He denied any 
arm stiffness.  The examiner noted an assessment of right 
sacroiliac pain (noted as given by ortho) that the examiner 
indicated might just be mechanical low back pain.  An April 
1995 consultation sheet showed that the veteran was referred 
for a consultation with a provisional diagnosis of 
polyarthralgias and mechanical back pain.  An April 1995 
consultation report noted that the veteran complained of low 
back pain and neck pain that had been present for the past 
four years.  The consultant provided an assessment of 
mechanical low back pain and possible early arthritic 
changes.   

An April 1995 VA general examination report showed that the 
veteran's shoulders, lumbar spine, knees, and ankles were 
examined.  The examination revealed painful range of motion.  
No diagnosis was provided.  

An April 1995 radiograph report noted that x-rays of the 
cervical spine were normal.  An April 1995 radiograph report 
noted that x-rays of the thoracic spine revealed evidence of 
mild degenerative changes of the thoracic spine with spur 
formation.  An April 1995 radiograph report noted that x-rays 
of the lumbosacral spine were normal.  

A July 1995 follow-up to the CCEP noted that the rheumatoid 
factor, "ANA," and "ESR" were all negative.  The examiner 
noted therefore that the veteran did not have rheumatoid 
arthritis.  It was further noted that Orthopedics reported 
that the veteran's lower back pain and sacroiliac joint pain 
were due to mechanical lower back pain and possible early 
arthritic changes.  It was noted that all "laboratories" 
and x-rays were negative.  

The September 1995 Persian Gulf War examination report showed 
that the veteran had multiple joint complaints.  The 
examination of the musculoskeletal system was noted as within 
normal limits.  The "ANA" and "RA" were also negative.  

A March 1996 VA general examination report showed that the 
veteran reported a history of right sacroiliac tenderness 
that caused him pain with lifting and bending.  The examiner 
provided a diagnosis of mechanical lower back pain.  

An April 1997 VA record noted that the veteran complained of 
diffuse muscle aches with a tingling, shocking sensation 
throughout his body that had worsened in the last four weeks.  
It was noted that the veteran had a history of muscle aches 
for the past three to four years but now they were worse.  
The examiner noted an assessment of possible paresthesias 
with muscle aches.  The examiner further noted that the 
etiology was most likely due to the veteran's psychiatric 
illness but he could not rule out side effects from the new 
drugs the veteran recently started in January 1997.  A July 
1997 VA record noted that the veteran's complaints included 
muscle and joint pains associated with chronic fatigue and 
"electrical shock" over his entire body.  An August 1997 VA 
record noted that the veteran complained of muscle pain and 
joint aches.  A January 1998 narrative summary noted that the 
veteran suffered from "back pain."  On the Report of 
Medical History dated in February 1997 the veteran reported 
an affirmative response to the question of whether he ever 
had or had now swollen or painful joints, arthritis, and 
recurrent back pain.

In a statement received by the RO in December 1997, the 
veteran's wife maintained that the veteran's "back" 
problems had worsened.  She maintained that the veteran had 
joint and muscle pains.  

At the April 2000 RO hearing, the veteran testified that he 
had pain in "all [his] joints."  He went on to describe 
pain in his ankles, knees, hips, and elbows.  

VA treatment records dated through October 2005 showed that 
the veteran continued to complain of arthritis symptoms in 
the joints in February 1999.  Records dated in February and 
April 2001 noted that the veteran complained of low back 
pain.  The examiner noted an assessment of probable 
degenerative joint disease.  It was noted that the veteran 
was on nonsteroidal anti-inflammatory drugs.
A July 2001 record showed that the veteran had myalgias.  
Records dated in July and August 2001 noted that the veteran 
reported that he had chronic degenerative disease of the back 
and knee for the last eight years.  He maintained that no 
other joints were involved.  A May 2002 record noted that the 
veteran complained of chronic low back aches.  

Records from Caritas Peace Center dated from November 2000 to 
April 2001 included a psychiatric discharge summary that 
noted that the veteran had a history of degenerative 
arthritis.  A physical examination revealed that the veteran 
had normal strength in all of his extremities.  The examiner 
noted an impression that included "arthritis," but no x-ray 
findings were reported.  

The May 2002 VA joints examination report noted that the 
examiner reviewed the veteran's medical records.  The veteran 
reported a history of multi-joint pain since 1992.  He 
complained that his joints hurt in his knees, elbows, and the 
ankles.  The physical examination revealed full 
active/passive range of motion of the joints in the upper and 
lower extremities without pain.  He had full active/passive 
range of motion of the cervical and lumbar spine without 
pain.  There was no ankylosis noted.  Strength was equal 
bilaterally.  There were no deformities, postural 
abnormalities, spasms, tenderness, edema, laxity, 
instability, or muscle wasting or atrophy.  There was slight 
crepitus heard on range of motion of the left knee.  His gait 
was normal, but he used a cane in part because of his joint 
pain.  

The examiner noted an impression of multi-joint pain.  The 
examiner noted that x-rays of the veteran's elbows, wrists, 
ankles, and knees were normal and that his rheumatoid profile 
was normal.  The examiner commented that the veteran's 
symptoms of multi-joint pain had not been diagnosed with any 
specific illness or any known clinical diagnosis, although 
the examiner added that it was listed by the veteran in the 
claims file that he had degenerative joint disease.  The 
examiner emphasized that no diagnosis had been established 
for his multi-joint pain.  The examiner noted that the 
veteran was morbidly obese, which he indicated likely 
accounted for his joint pain.  The examiner further noted 
that the veteran's complaint of a sleep disturbance commonly 
resulted in fatigue and joint pain.  The examiner concluded 
that there was no disability found of the knees, ankles, or 
elbows, and that there was no evidence of an undiagnosed 
illness. 

The veteran currently complains of multiple joint pain in his 
knees, elbows, and the ankles.  He has also complained of 
pain or aches in his wrists, back, neck, hips, and sacro-
iliac joint.  Joint pain is considered a sign or symptom that 
may be a manifestation of an undiagnosed illness, however, 
the May 2002 VA examiner found no evidence of an undiagnosed 
illness manifested by multiple joint pain.  As the veteran 
does not exhibit objective indications of a qualifying 
chronic disability manifested by multiple joint pain, service 
connection for multiple joint pain as due to an undiagnosed 
illness is not warranted. 

The service medical records are significant for complaints of 
back and neck pain and assessments of muscle strain.  Service 
connection has already been established for degenerative 
arthritis of the thoracic spine.  As for the other joints, VA 
treatment records noted that the veteran's complaints were 
probably attributable to degenerative joint disease and 
private treatment records from Caritas Peace Center noted a 
history of degenerative arthritis, however, no radiographic 
evidence of arthritis supported these assessments.  X-rays of 
the veteran's cervical spine, lumbosacral spine, elbows, 
wrists, ankles, and knees have all been negative.  Moreover, 
the May 2002 VA examiner attributed the veteran's multiple 
joint pain as likely due to his morbid obesity.  Thus, 
service connection for multiple joint pain is also not 
warranted on a direct basis. 


VIII.   Service Connection for an Abnormal White Blood Cell 
Count as Due to an
           Undiagnosed Illness

The service medical records include a March 1984 record that 
noted a gram stain revealed "many epithelial cells white 
blood cell few gram positive cocci."  A November 1985 
urinalysis record noted "OCC" next to the white blood cell 
count.  An October 1988 urinalysis record appeared to show 
that the veteran had an abnormal white blood cell count.  Lab 
reports dated in April and May 1994 reported values that 
indicated that the veteran's white blood cell count was 
normal.  

A January 1995 urinalysis report noted a white blood cell 
count "OCC."   A lab report (Persian Gulf exam) dated in 
September 1995 reported values that indicated that the 
veteran's white blood cell count was normal.  A November 1995 
urinalysis report noted a white blood cell count "OCC."  

The May 2002 VA hemic disorders examination report noted that 
the examiner reviewed the veteran's medical records.  The 
veteran reported that he had been told several times that he 
had white blood cells in his urine, including one time while 
he was on active duty.  He denied that he was currently under 
treatment.  He did not indicate any other known pathology or 
diagnosis, and there were no associated symptoms at the 
present time.  The examiner noted an impression of 
"[e]levated blood WBC [white blood cell] count, urine WBC 
normal, likely normal variant.  No disability found."  The 
examiner commented that the purpose of the exam was not to 
establish the diagnosis, but to confirm the diagnosis already 
established.  The examiner maintained that no diagnosis had 
been established for the veteran's intermittent white blood 
cells found in the urine.  The examiner therefore noted that 
no known clinical diagnosis had been made.  

The evidence shows that the veteran does not exhibit 
objective indications of a qualifying chronic disability 
manifested by a recurrent abnormal white blood cell count 
resulting from an undiagnosed illness.  No disabling 
impairment is shown by the evidence.  Therefore, service 
connection for abnormal white blood cell count as due to an 
undiagnosed illness is not warranted.  Service connection on 
a direct basis is similarly not warranted where no diagnosed 
or identifiable underlying malady or condition has been 
attributed to the abnormal white blood cell count.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  


IX.       An Increased Rating for Pustular Psoriasis, 
Dermatitis

In an April 1995 rating decision, the RO granted service 
connection for urticaria with vasculitis and assigned a 20 
percent rating under Diagnostic Code 7118 effective from 
October 2, 1994, the day following the veteran's discharge 
from service.  The RO also granted service connection for 
atopic dermatitis with dyshidrotic eczema and assigned a 
noncompensable evaluation under Diagnostic Code 7817 
effective from October 2, 1994.  On February 21, 1996, the 
veteran filed the instant claim for an increased rating.  In 
an August 2002 rating decision, the RO increased the 
evaluation for "pustular psoriasis, dermatitis" from 0 
percent to 50 percent under Diagnostic Code 7806 (noted as 
previously coded under 7817) effective February 21, 1996.  In 
a December 2005 rating decision, the RO increased the 
evaluation for pustular psoriasis, dermatitis (noted as 
previously identified as atopic dermatitis with dyshidrotic 
eczema) from 50 percent to 60 percent under the new rating 
criteria for Diagnostic Code 7806, effective August 30, 2002, 
which is the effective date for the change in regulation.  

The September 1995 Persian Gulf War examination report showed 
that the veteran complained of recurrent hives.  The 
examination revealed no abnormal lesions.  No diagnosis was 
provided.  

A March 1996 VA general examination report showed that the 
veteran complained that his outbreaks were occurring every 
month for the past four months and lasted six days.  He 
reported that his hives were warm to the touch and the ones 
on his head and face would drain a discharge.  He noted that 
the hives were generalized and varied greatly in size.  He 
added that the hives had been around his eyes more frequently 
causing them to swell.  His last episode occurred on February 
6, 1996.  The examiner noted that the examination revealed 
skin that was within normal limits.  The examiner provided a 
diagnosis of chronic urticaria with vasculitis.    

The May 2002 VA skin examination report showed that the 
examiner reviewed the veteran's medical records.  The 
examiner noted that the veteran had three different skin 
problems.  The veteran experienced hive-like reactions, for 
which he occasionally had to go to the emergency room; his 
last visit there was in December 2001 and it lasted about one 
to two days.  His symptoms included a grainy, heat feeling, 
and raised rash that would occasionally leave some red, 
yellow fluid and itch and become somewhat painful.  He had 
had some dermatitis on his hands, feet, and scalp, manifested 
by dry and cracking skin.  He had pustular psoriasis on his 
hands and feet.  When his feet split and cracked, he was 
unable to get up and he could not do his errands and 
household chores.  He maintained that he had to use a cane to 
ambulate because of his sore feet.  Lastly, all of his skin 
problems were painful and itched and occasionally kept him 
awake at night.  The current physical examination revealed 
dry flaking skin all over the palmar surface of the veteran's 
hands and one area of rawness on his left palm.  He had some 
redness and plaguing in the web spaces on the hands, and he 
had some fluid filled painful pustules on his hands as well.  
The examiner noted that the veteran's feet seemed worse; they 
were more cracked.  He had thickened skin on his heels and 
also cracked skin and redness along the lateral aspect of his 
feet posteriorly.  No other skin abnormalities were noted.  
The examiner noted an impression of urticarial vasculitis, 
pustular psoriasis, and dermatitis.  

VA treatment records dated from April 1995 to October 2005 
showed that the veteran was followed for his skin problems.  
In particular, an October/November 2000 inpatient psychiatric 
treatment record noted that the physical examination revealed 
that the veteran's skin had multiple urticaria rashes, 
especially on his hands and feet, and some on his scalp.  A 
December 2000 record noted that behind his right knee there 
was weeping.  An August 2001 physical examination revealed 
scaly erythematous plaques with several brownish, 
hyperpigmented macules on his palms and soles.  An April 2002 
physical examination revealed erythematous scaly plaques with 
brown macules on his palms and soles.  An April 2005 record 
noted an assessment of palmoplantar psoriasis, chronic 
urticaria (not active), seborrheic dermatitis, and benign 
nevi.  An August 2005 physical examination revealed 
seborrheic keratosis of the dorsal forearms, seborrheic 
dermatitis, and a benign appearing nevi.  

Prior to August 30, 2002, under Diagnostic Code 7806, a 50 
percent rating is prescribed for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or eczema that is exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  A 50 percent 
rating is the maximum schedular rating available under this 
diagnostic code.  A disability rated under Diagnostic Code 
7817 was generally to be evaluated under Diagnostic Code 
7806.  

Beginning August 30, 2002, under Diagnostic Code 7806, a 60 
percent rating is prescribed for dermatitis or eczema where 
more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003-2006).  
A 60 percent rating is the maximum schedular rating available 
under this diagnostic code.  

The veteran has been assigned the maximum schedular rating 
available under Diagnostic Code 7806 prior to and from August 
30, 2002.  (While the old criteria may be applied for the 
full period of the appeal, the new rating criteria may only 
be applied to the period of time after their effective date.  
VAOPGCPREC 3-00.)  The Board is required to consider other 
potentially applicable diagnostic codes to determine whether 
the veteran is entitled to a higher rating under any of them.  

Under the old schedule for evaluating skin disorders, no 
potentially applicable diagnostic code prescribes an 
evaluation in excess of 50 percent.  

Under the new schedule for evaluating skin disorders, 
Diagnostic Code 7800 prescribes a 80 percent rating for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).  The medical evidence shows that the veteran's skin 
disability does not predominantly affect his face.  Moreover, 
the severity of his skin disability is not productive of the 
symptomatology associated with a 80 percent rating.  Under 
Diagnostic Code 7817, a 100 percent rating is prescribed for 
exfoliative dermatitis (erythroderma) where there is 
generalized involvement of the skin, plus systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia), and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7817 (2006).  The 
medical evidence shows that the veteran does not have the 
prescribed systemic manifestations associated with his skin 
disability.  Thus, the veteran is not entitled to a higher 
rating under Diagnostic Codes 7800 or 7817.  Accordingly, the 
Board finds that the currently assigned schedular ratings for 
the veteran's service-connected pustular psoriasis, 
dermatitis are appropriate.  

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).  The Board finds 
no evidence that the veteran's pustular psoriasis, dermatitis 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of his skin disability do 
not result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2006).  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


As the preponderance of the evidence is against all of the 
veteran's claims, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an eye disorder is 
reopened, and to this extent the claim is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for chest pain is reopened, 
and to this extent the claim is granted.

Service connection for chest pain as due to an undiagnosed 
illness is denied.

Service connection for fatigue as due to an undiagnosed 
illness is granted.

Service connection for a sleep disorder, including as due to 
an undiagnosed illness is denied.

Service connection for concentration problems, including as 
due to an undiagnosed illness is denied.

Service connection for multiple joint pain, including as due 
to an undiagnosed illness is denied.

Service connection for an abnormal white blood cell count, 
including as due to an undiagnosed illness is denied.

An increased rating in excess of 50 percent for service-
connected pustular psoriasis, dermatitis prior to August 30, 
2002 is denied. 

An increased rating in excess of 60 percent for service-
connected pustular psoriasis, dermatitis beginning August 30, 
2002 is denied. 


REMAND

As the Board has decided to reopen the veteran's claims for 
service connection of an eye disorder and chest pain, please 
take this opportunity to provide the veteran with notice 
pursuant to 38 U.S.C.A. § 5103(a) as to the evidence needed 
to substantiate his claims as well as the division of 
responsibility between VA and the veteran in procuring the 
necessary evidence to substantiate his claims under the VCAA.  

Whether the eye disorder shown on current examination is 
related to the veteran's reports of eye strain at his 
separation examination is a medical question.  Similarly, the 
question of whether the veteran's reported chest pain is 
caused or aggravated by his service-connected gastroenteritis 
with duodenitis should be addressed by a medical expert.  
Accordingly, the Board finds that the veteran should be 
afforded appropriate VA examinations and medical opinions 
should be obtained on the etiology of his current eye 
disorder and reports of chest pain.  

As for the claims for an increased rating for service-
connected sinusitis and an initial compensable rating for 
service-connected kidney stones, the veteran was last 
afforded a VA Compensation and Pension examination in May 
2002 (for sinusitis) and in April 1995 (for kidney stones) 
and current VA treatment records include no recent clinical 
findings.  Therefore, the Board finds that the veteran should 
be afforded new VA examinations to ensure there is sufficient 
evidence to rate the service-connected disabilities fairly 
for the full period of his appeal.


Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with 
written notice of the VCAA, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to the 
eye and chest pain claims, including 
which portion of the information and 
evidence is to be provided by the veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2006).  This action should 
include (i) written notice to the veteran 
of what the evidence must show to 
establish entitlement to direct service 
connection and secondary service 
connection; (ii) written notice to the 
veteran as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claimed 
disabilities as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and (iii) request that 
the veteran provide any evidence in his 
possession that pertains to his claims in 
accordance with 38 C.F.R. § 3.159(b)(1) 
(2006).  The veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.     

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any eye disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any eye disorder 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to any incident of 
the veteran's military service.  Please 
send the claims folder to the examiner 
for review. 

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any chest pain that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any reported 
chest pain is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
caused by or aggravated by the veteran's 
service-connected gastroenteritis with 
duodenitis or related to any other 
incident of his military service.  Please 
send the claims folder to the examiner 
for review. 

4.  The veteran should be afforded 
appropriate medical examinations to 
ascertain the current severity of his 
service-connected sinusitis, 
postoperative, with polypoid cyst of the 
left maxillary sinus and kidney stones.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Please send the 
claims folder to the examiner for review.

5.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


